As filed with the Securities and Exchange Commission on November 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffery S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Names and addresses of agents for service) Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. SEPTEMBER 30, 2011 Schedule of InvestmentsBalanced Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (64.4%) Aerospace & Defense (1.9%) BE Aerospace * HEICO Corp. Precision Castparts Air Freight & Logistics (0.5%) C.H. Robinson Worldwide Auto Components (1.4%) BorgWarner, Inc. * Gentex Corp. Biotechnology (1.2%) Alexion Pharmaceuticals * Capital Markets (0.7%) Affiliated Managers Group * Chemicals (1.1%) Airgas, Inc. Sigma-Aldrich Commercial Services & Supplies (1.4%) Stericycle, Inc. * Communications Equipment (0.6%) Acme Packet * F5 Networks * Computers & Peripherals (0.3%) NetApp, Inc. * Diversified Financial Services (1.3%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (3.1%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.4%) Amphenol Corp. Class A National Instruments Trimble Navigation *ØØ Universal Display * Energy Equipment & Services (2.9%) CARBO Ceramics Complete Production Services * Core Laboratories Oil States International * Food & Staples Retailing (0.6%) Whole Foods Market Food Products (0.9%) Mead Johnson Nutrition Health Care Equipment & Supplies (2.8%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. NxStage Medical * Volcano Corp. * Health Care Providers & Services (2.0%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (2.0%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (1.4%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Durables (0.4%) Fortune Brands Household Products (0.8%) Church & Dwight Industrial Conglomerates (0.6%) Danaher Corp. Internet Software & Services (0.6%) Rackspace Hosting * IT Services (1.7%) Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.4%) Waters Corp. * Machinery (1.8%) Cummins Inc. Donaldson Co. Pall Corp. Media (1.0%) Discovery Communications Class A * Focus Media Holding ADR * Scripps Networks Interactive Class A Metals & Mining (0.2%) Cliffs Natural Resources Multiline Retail (2.0%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (2.3%) Cabot Oil & Gas Concho Resources * Denbury Resources * SM Energy Pharmaceuticals (3.0%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (1.2%) Nielsen Holdings * Verisk Analytics Class A * Real Estate Management & Development (0.4%) Jones Lang LaSalle Road & Rail (0.6%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (2.1%) Avago Technologies Cavium Inc. * Microchip Technology Software (7.5%) ANSYS, Inc. * Ariba, Inc. * BMC Software * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings SuccessFactors, Inc. * Specialty Retail (4.3%) Bed Bath & Beyond * Dick's Sporting Goods * DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Textiles, Apparel & Luxury Goods (1.2%) Coach, Inc. PVH Corp. Trading Companies & Distributors (1.7%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (2.1%) American Tower Class A * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $7,145,694) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of Investments Balanced Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (3.2%) U.S. Treasury Bills, 0.03%, due 12/22/11 U.S. Treasury Notes, 2.00%, due 11/30/13 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost Mortgage-Backed Securities (13.1%) Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.73%, due 7/25/35 µ Adjustable Jumbo Balance (0.9%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 2.99%, due 4/19/36 µ Adjustable Mixed Balance (2.1%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.69%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.35%, due 6/19/34 µ Commercial Mortgage-Backed (4.4%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.37%, due 1/15/46 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/16/46 ñ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Ø Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.29%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (1.8%) Pass-Through Certificates, 4.50%, due 4/1/39 Whole Loan, Ser. 2004-W8, Class PT, 11.14%, due 6/25/44 µ Freddie Mac (2.6%) Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost Corporate Debt Securities (11.3%) Banks (4.6%) Bank of America Corp., Senior Unsecured Notes, 6.25%, due 4/15/12 Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.60%, due 1/15/12 JP Morgan Chase & Co., Senior Unsecured Medium-Term Notes, 2.05%, due 1/24/14 Morgan Stanley, Senior Unsecured Notes, 2.88%, due 1/24/14 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (0.6%) Anheuser-Busch Cos., Inc., Guaranteed Notes, 4.95%, due 1/15/14 Diversified Financial Services (2.4%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 4/10/12 Food (0.2%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.3%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (1.5%) DirecTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (0.9%) Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost Asset-Backed Securities (5.1%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.38%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.36%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.49%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 ØØ Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.32%, due 11/25/36 µ Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.46%, due 1/25/36 µ Total Asset-Backed Securities (Cost $1,017,634) NUMBER OF SHARES Short-Term Investments (4.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $616,666) Total Investments (101.3%) (Cost $13,037,969) ## Liabilities, less cash, receivables and other assets [(1.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsGrowth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (100.1%) Aerospace & Defense (1.8%) BE Aerospace * HEICO Corp. Air Freight & Logistics (1.0%) C.H. Robinson Worldwide Auto Components (1.9%) BorgWarner, Inc. * Gentex Corp. Biotechnology (1.8%) Alexion Pharmaceuticals * Capital Markets (1.2%) Affiliated Managers Group * Chemicals (2.0%) Airgas, Inc. Sigma-Aldrich Commercial Services & Supplies (2.1%) Stericycle, Inc. * Communications Equipment (1.1%) Acme Packet * F5 Networks * Computers & Peripherals (0.5%) NetApp, Inc. * Diversified Financial Services (2.0%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (4.8%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.8%) Amphenol Corp. Class A National Instruments Trimble Navigation * Energy Equipment & Services (4.1%) CARBO Ceramics Complete Production Services * Core Laboratories Oil States International * Food & Staples Retailing (0.9%) Whole Foods Market Food Products (1.5%) Mead Johnson Nutrition Health Care Equipment & Supplies (4.4%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.4%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (3.1%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (2.1%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Durables (0.5%) Fortune Brands Household Products (1.5%) Church & Dwight Industrial Conglomerates (0.9%) Danaher Corp. Internet Software & Services (1.0%) Rackspace Hosting * IT Services (2.8%) Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.8%) Waters Corp. * Machinery (3.1%) Cummins Inc. Donaldson Co. Pall Corp. Media (1.6%) Discovery Communications Class A * Focus Media Holding ADR * Scripps Networks Interactive Class A Metals & Mining (0.3%) Cliffs Natural Resources Multiline Retail (3.3%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (3.6%) Cabot Oil & Gas Concho Resources * Denbury Resources * SM Energy Pharmaceuticals (4.8%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (1.6%) Nielsen Holdings * Verisk Analytics Class A * Real Estate Management & Development (0.6%) Jones Lang LaSalle Road & Rail (1.0%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.5%) Avago Technologies Cavium Inc. * Microchip Technology Software (12.2%) ANSYS, Inc. * Ariba, Inc. * BMC Software * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings SuccessFactors, Inc. * Specialty Retail (6.8%) Bed Bath & Beyond * Dick's Sporting Goods * DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Textiles, Apparel & Luxury Goods (1.9%) Coach, Inc. PVH Corp. Trading Companies & Distributors (2.6%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (3.2%) American Tower Class A * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $5,054,275) Short-Term Investments (0.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $38,429) Total Investments (100.7%) (Cost $5,092,704) ## Liabilities, less cash, receivables and other assets [(0.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsGuardian Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (96.9%) Beverages (3.6%) Anheuser-Busch InBev ADR Coca-Cola Capital Markets (6.9%) BlackRock, Inc. Charles Schwab Chemicals (3.5%) Ecolab Inc. Commercial Services & Supplies (3.0%) Republic Services Electronic Equipment, Instruments & Components (4.9%) Anixter International National Instruments Energy Equipment & Services (5.4%) Cameron International * Schlumberger Ltd. Food Products (3.0%) McCormick & Company Health Care Equipment & Supplies (7.2%) C.R. Bard Covidien PLC Household Products (4.3%) Procter & Gamble Industrial Conglomerates (7.7%) 3M Co. Danaher Corp. Industrial Gases (2.2%) Praxair, Inc. Insurance (4.2%) Progressive Corp. Internet Software & Services (4.3%) Google Inc. Class A * IT Services (2.7%) MasterCard, Inc. Class A Media (5.6%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (3.0%) Target Corp. Oil, Gas & Consumable Fuels (8.4%) BG Group Newfield Exploration * Pharmaceuticals (6.0%) Hospira, Inc. * Roche Holding AG Road & Rail (1.3%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.2%) Altera Corp. Texas Instruments Trading Companies & Distributors (2.5%) W.W. Grainger Total Common Stocks (Cost $66,484,066) Short-Term Investments (4.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $3,413,943) Total Investments (101.4%) (Cost $69,898,009) ## Liabilities, less cash, receivables and other assets [(1.4%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsInternational Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (96.5%) Australia (2.1%) CSL Ltd. Fortescue Metals Group Imdex Ltd. Austria (0.6%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.2%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding * Brazil (1.1%) HRT Participacoes em Petroleo * TOTVS SA Canada (10.2%) Cenovus Energy Corus Entertainment, B Shares Goldcorp, Inc. MacDonald, Dettwiler Neo Material Technologies * New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Silver Wheaton Vermilion Energy Chile (1.0%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.8%) China Liansu Group Holdings China Mobile ADR China Vanke, B Shares Denmark (3.1%) Novo Nordisk Class B Sydbank AS Tryg AS France (7.2%) Alcatel-Lucent * CFAO Cie Generale des Etablissements Michelin Class B CNP Assurances Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Sodexo Germany (6.6%) Brenntag AG Deutsche Boerse * Deutsche Telekom Fresenius Medical Care Linde AG Ireland (0.7%) DCC PLC Japan (12.0%) Brother Industries Circle K Sunkus Jupiter Telecommunications 41 KDDI Corp. 64 Kenedix Realty Investment Makita Corp. Nihon Kohden 85 NTT DOCOMO Sundrug Co. Korea (1.8%) Samsung Electronics GDR Shinhan Financial Group ADR Netherlands (7.7%) Akzo Nobel Imtech NV Koninklijke Ahold Nutreco Holding Sligro Food Group Unilever NV Norway (1.9%) DnB NOR Prosafe ASA South Africa (1.1%) MTN Group Sweden (2.6%) Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.1%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA 86 Sika AG Sulzer AG Turkey (0.6%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (21.1%) Amlin PLC Avanti Communications Group * BG Group BHP Billiton Bunzl PLC Chemring Group Diploma PLC Experian Group Fidessa Group Informa PLC Jazztel PLC *ñ Jazztel PLC Mitie Group Petrofac Ltd. Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 * Synergy Health Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $20,423,397) Rights (0.0)% Belgium (0.0)% Anheuser-Busch InBev VVPR Strip (Cost $43) * Short-Term Investments (3.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $626,732) Total Investments (99.6%) (Cost $21,050,172) ## Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments International Portfolio (Unaudited) SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Industry Value† Percentage of Net Assets Chemicals $ 7.1% Wireless Telecommunication Services 6.8% Media 6.5% Metals & Mining 6.1% Food & Staples Retailing 5.7% Oil, Gas & Consumable Fuels 5.1% Insurance 4.8% Food Products 4.5% Pharmaceuticals 3.9% Health Care Equipment & Supplies 3.5% Machinery 3.5% Commercial Banks 3.2% Energy Equipment & Services 2.7% Health Care Providers & Services 2.6% Trading Companies & Distributors 2.6% Professional Services 2.5% Software 2.3% Diversified Telecommunication Services 2.3% Commercial Services & Supplies 2.0% Hotels, Restaurants & Leisure 2.0% Communications Equipment 1.9% Aerospace & Defense 1.7% Real Estate Investment Trusts 1.6% Diversified Financial Services 1.2% Construction & Engineering 1.2% Distributors 1.2% Capital Markets 1.1% Biotechnology 1.0% Office Electronics 1.0% Semiconductors & Semiconductor Equipment 0.9% Textiles, Apparel & Luxury Goods 0.8% Industrial Conglomerates 0.7% Beverages 0.7% Electronic Equipment, Instruments & Components 0.5% Auto Components 0.5% Building Products 0.5% Real Estate Management & Development 0.3% Short-Term Investments and Other Assets-Net 3.5% $ 100.0% SEPTEMBER 30, 2011 Schedule of InvestmentsMid Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (100.0%) Aerospace & Defense (2.9%) BE Aerospace * HEICO Corp. Precision Castparts Air Freight & Logistics (0.9%) C.H. Robinson Worldwide Auto Components (1.9%) BorgWarner, Inc. * Gentex Corp. Biotechnology (2.0%) Alexion Pharmaceuticals * Capital Markets (1.1%) Affiliated Managers Group * Chemicals (1.8%) Airgas, Inc. Sigma-Aldrich Commercial Services & Supplies (2.1%) Stericycle, Inc. * Communications Equipment (0.9%) Acme Packet * F5 Networks * Computers & Peripherals (0.5%) NetApp, Inc. * Diversified Financial Services (1.9%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (4.5%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (3.8%) Amphenol Corp. Class A National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (4.4%) CARBO Ceramics Complete Production Services * Core Laboratories Oil States International * Food & Staples Retailing (0.9%) Whole Foods Market Food Products (1.8%) Mead Johnson Nutrition Health Care Equipment & Supplies (4.3%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.2%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (2.7%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (1.9%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Durables (0.5%) Fortune Brands Household Products (1.4%) Church & Dwight Industrial Conglomerates (1.1%) Danaher Corp. Internet Software & Services (0.9%) Rackspace Hosting * IT Services (2.7%) Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.8%) Waters Corp. * Machinery (2.9%) Cummins Inc. Donaldson Co. Pall Corp. Media (1.6%) Discovery CommunicationsClass A * Focus Media Holding ADR * Scripps Networks Interactive Class A Metals & Mining (0.3%) Cliffs Natural Resources Multiline Retail (3.4%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (3.7%) Cabot Oil & Gas Concho Resources * Denbury Resources * SM Energy Pharmaceuticals (4.3%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (1.6%) Nielsen Holdings * Verisk Analytics Class A * Real Estate Management & Development (0.7%) Jones Lang LaSalle Road & Rail (1.0%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.1%) Avago Technologies Cavium Inc. * Microchip Technology Software (11.7%) ANSYS, Inc. * Ariba, Inc. * BMC Software * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings SuccessFactors, Inc. * Specialty Retail (6.8%) Bed Bath & Beyond * Dick's Sporting Goods * DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Textiles, Apparel & Luxury Goods (1.9%) Coach, Inc. PVH Corp. Trading Companies & Distributors (2.8%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (3.3%) American Tower Class A * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $201,842,667) Short-Term Investments (0.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $427,984) Total Investments (100.2%) (Cost $202,270,651) ## Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ 274,684,259 See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsPartners Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (92.1%) Aerospace & Defense (3.4%) Boeing Co. Textron Inc. Air Freight & Logistics (0.9%) FedEx Corp. Auto Components (1.6%) Lear Corp. Automobiles (0.4%) General Motors * Beverages (1.4%) Coca-Cola Biotechnology (1.0%) Amgen Inc. Building Products (1.3%) Owens Corning * Capital Markets (3.7%) Goldman Sachs Group Invesco Ltd. State Street Commercial Banks (5.0%) Fifth Third Bancorp SunTrust Banks Wells Fargo Computers & Peripherals (1.1%) Hewlett-Packard Construction & Engineering (0.6%) Chicago Bridge & Iron Consumer Finance (2.1%) American Express Capital One Financial Diversified Financial Services (7.3%) Bank of America Citigroup Inc. J.P. Morgan Chase Moody's Corp. Diversified Telecommunication Services (2.6%) Koninklijke KPN NV ADR Telefonica SA ADR Electric Utilities (0.7%) NV Energy Electrical Equipment (1.3%) ABB Ltd. ADR * Electronic Equipment, Instruments & Components (1.5%) Avnet, Inc. * Energy Equipment & Services (4.2%) Halliburton Co. McDermott International * National Oilwell Varco Weatherford International * Food & Staples Retailing (1.3%) CVS Caremark Health Care Equipment & Supplies (3.4%) Covidien PLC Zimmer Holdings * Health Care Providers & Services (5.0%) Aetna Inc. Medco Health Solutions * WellPoint Inc. Household Durables (1.6%) NVR, Inc. * Whirlpool Corp. Household Products (1.1%) Energizer Holdings * Insurance (3.5%) Berkshire Hathaway Class B * MetLife, Inc. IT Services (2.6%) Lender Processing Services Visa Inc. Class A Machinery (2.8%) Deere & Co. Eaton Corp. Joy Global Terex Corp. * Media (2.3%) Cablevision Systems Class A McGraw-Hill Cos. Metals & Mining (2.7%) Cliffs Natural Resources Freeport-McMoRan Copper & Gold Teck Resources Class B Walter Energy Xstrata PLC Multi-Utilities (2.8%) CenterPoint Energy National Grid ADR PG&E Corp. Multiline Retail (2.7%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (9.0%) Anadarko Petroleum Apache Corp. Canadian Natural Resources Cenovus Energy El Paso Corp. EOG Resources Occidental Petroleum Southwestern Energy * Personal Products (1.1%) Avon Products Pharmaceuticals (3.8%) Pfizer Inc. Shire PLC ADR Semiconductors & Semiconductor Equipment (2.3%) Intel Corp. Lam Research * NXP Semiconductors * Software (1.6%) Check Point Software Technologies * Oracle Corp. Specialty Retail (2.4%) Best Buy Lowe's Cos. Total Common Stocks (Cost $63,581,102) Short-Term Investments (7.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,217,607) Total Investments (99.3%) (Cost $68,798,709) ## Cash, receivables and other assets, less liabilities (0.7%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsRegency Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (91.3%) Aerospace & Defense (2.3%) Embraer SA ADR Spirit Aerosystems Holdings Class A * Auto Components (1.7%) Lear Corp. Automobiles (0.8%) Harley-Davidson Beverages (1.2%) Dr. Pepper Snapple Group Building Products (2.1%) Masco Corp. Owens Corning * Capital Markets (1.5%) Invesco Ltd. Commercial Banks (7.0%) Fifth Third Bancorp First Horizon National Huntington Bancshares KeyCorp Regions Financial SunTrust Banks Synovus Financial Zions Bancorp Construction & Engineering (1.0%) Chicago Bridge & Iron Diversified Financial Services (2.9%) Moody's Corp. Electric Utilities (3.2%) DPL Inc. Great Plains Energy NV Energy Electronic Equipment, Instruments & Components (3.2%) Anixter International Avnet, Inc. * Energy Equipment & Services (3.6%) Complete Production Services * Ensco PLC ADR McDermott International * National Oilwell Varco Noble Corp. * Oceaneering International Food Products (0.3%) J.M. Smucker Gas Utilities (1.2%) Questar Corp. Health Care Providers & Services (8.3%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (3.2%) Newell Rubbermaid NVR, Inc. * Whirlpool Corp. Household Products (1.3%) Energizer Holdings * Insurance (8.9%) Assurant, Inc. Lincoln National PartnerRe Ltd. Principal Financial Group Progressive Corp. Reinsurance Group of America W.R.Berkley IT Services (1.2%) Lender Processing Services Machinery (3.9%) AGCO Corp. * Eaton Corp. Terex Corp. * WABCO Holdings * Media (2.6%) Cablevision Systems Class A McGraw-Hill Cos. Metals & Mining (2.1%) Cliffs Natural Resources Teck Resources Class B Multi-Utilities (6.8%) Alliant Energy CenterPoint Energy CMS Energy DTE Energy OGE Energy Multiline Retail (3.2%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (4.3%) Denbury Resources * Newfield Exploration * Noble Energy Whiting Petroleum * World Fuel Services Pharmaceuticals (2.8%) Shire PLC ADR Warner Chilcott Class A * Real Estate Investment Trusts (5.0%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. Vornado Realty Trust Semiconductors & Semiconductor Equipment (3.5%) Lam Research * NXP Semiconductors * ON Semiconductor * Specialty Retail (2.2%) Chico's FAS Limited Brands Total Common Stocks (Cost $90,589,365) Short-Term Investments (6.1%) State Street Institutional Liquid Reserve Fund Institutional Class (Cost $6,855,783) Total Investments (97.4%) (Cost $97,445,148) ## Cash, receivables and other assets, less liabilities (2.6%) Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of Investments Short Duration Bond Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (4.7%) U.S. Treasury Bills 0.03%, due 12/22/11 U.S. Treasury Notes 2.00%, due 11/30/13 U.S. Treasury Notes 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $12,527,029) U.S. Government Agency Securities (4.5%) Citigroup Funding, Inc., Guaranteed FDIC Floating Rate Medium-Term Notes, 0.67%, due 3/30/12 µ@ Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.57%, due 6/15/12 µ@ Total U.S. Government Agency Securities (Cost $11,950,000) Mortgage-Backed Securities (41.8%) Adjustable Alt-B Mixed Balance (0.3%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.73%, due 7/25/35 µ Adjustable Jumbo Balance (7.5%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 2.99%, due 4/19/36 µ Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.64%, due 12/25/34 µ Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR16, Class 4A2, 2.69%, due 10/25/35 µ Adjustable Mixed Balance (2.3%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5,Class 2A1, 2.78%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.69%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.35%, due 6/19/34 µ Commercial Mortgage-Backed (21.6%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.37%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 GE Capital Commercial Mortgage Corp., Ser. 2002-2A, Class A2, 4.97%, due 8/11/36 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/16/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.02%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Ø Prudential Commercial Mortgage Trust, Ser. 2003-PWR1, Class A2, 4.49%, due 2/11/36 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 µ Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C7, Class A1, 4.24%, due 10/15/35 ñ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.29%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (1.8%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (3.9%) Fannie Mae Grantor Trust, Ser. 2003-T4, Class 1A, 0.45%, due 9/26/33 µ Pass-Through Certificates, 4.50%, due 5/1/41 Whole Loan, Ser. 2004-W8, Class PT, 11.14%, due 6/25/44 µ Freddie Mac (4.4%) Pass-Through Certificates, 10.00%, due 4/1/20 Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $118,446,518) Corporate Debt Securities (31.2%) Banks (10.6%) Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.25%, due 10/15/13 JP Morgan Chase & Co., Senior Unsecured Medium-Term Notes, 2.05%, due 1/24/14 Morgan Stanley, Senior Unsecured Notes, 2.88%, due 1/24/14 ØØ Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 ØØ Beverages (1.5%) Anheuser-Busch Cos., Inc., Guaranteed Notes, 4.95%, due 1/15/14 Anheuser-Busch Inbev Worldwide, Inc., Guaranteed Notes, 1.50%, due 7/14/14 Diversified Financial Services (8.2%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 Food (0.7%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.9%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (4.3%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBCUniversal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (1.1%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Retail (1.3%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.6%) Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $82,320,565) Asset-Backed Securities (14.1%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.38%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.36%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.38%, due 11/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.41%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.49%, due 2/25/37 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.41%, due 6/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.41%, due 8/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.41%, due 9/25/36 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.32%, due 11/25/36 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.67%, due 7/13/46 0 aµ* Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Merrill Lynch Mortgage Investors Trust, Ser. 2006-MLN1, Class A2A, 0.30%, due 7/25/37 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.46%, due 1/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.40%, due 6/25/36 µ Total Asset-Backed Securities (Cost $47,873,111) NUMBER OF SHARES Short-Term Investments (6.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $18,145,227) Total Investments (103.2%) (Cost $291,262,450) ## Liabilities, less cash, receivables and other assets [(3.2%)] ¢¢ Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsSmall Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (99.6%) Aerospace & Defense (5.1%) HEICO Corp. Triumph Group Air Freight & Logistics (1.1%) Hub Group Class A * Biotechnology (2.2%) Cepheid, Inc. * Cubist Pharmaceuticals * Commercial Banks (1.6%) Texas Capital Bancshares * Commercial Services & Supplies (1.1%) Clean Harbors * Communications Equipment (1.0%) Aruba Networks * Consumer Finance (2.2%) DFC Global * First Cash Financial Services * Containers & Packaging (1.1%) Silgan Holdings Diversified Consumer Services (1.2%) Steiner Leisure * Electrical Equipment (1.9%) Polypore International * Food & Staples Retailing (2.6%) PriceSmart, Inc. Food Products (2.4%) Diamond Foods Hain Celestial Group * Health Care Equipment & Supplies (3.5%) Neogen Corporation * Sirona Dental Systems * Volcano Corp. * Health Care Providers & Services (7.7%) Accretive Health * Air Methods * Catalyst Health Solutions * HMS Holdings * U.S. Physical Therapy Health Care Technology (5.7%) Computer Programs and Systems Quality Systems SXC Health Solutions * Hotels, Restaurants & Leisure (4.9%) Buffalo Wild Wings * Orient-Express Hotels Class A * Peet's Coffee & Tea * Penn National Gaming * Internet & Catalog Retail (1.0%) Shutterfly, Inc. * Internet Software & Services (5.6%) Keynote Systems LivePerson, Inc. * Mercadolibre Inc. Rackspace Hosting * IT Services (5.2%) Echo Global Logistics * Heartland Payment Systems ServiceSource International * VeriFone Systems * Leisure Equipment & Products (1.0%) Brunswick Corp. Machinery (2.7%) Actuant Corp. Class A Chart Industries * Metals & Mining (1.8%) Carpenter Technology Oil, Gas & Consumable Fuels (7.4%) Bill Barrett * Brigham Exploration * Kodiak Oil & Gas * Oasis Petroleum * Rosetta Resources * World Fuel Services Personal Products (1.2%) Elizabeth Arden * Pharmaceuticals (2.6%) Jazz Pharmaceuticals * Medicis Pharmaceutical Class A Professional Services (1.0%) Acacia Research * Road & Rail (1.3%) Old Dominion Freight Line * Semiconductors & Semiconductor Equipment (4.6%) Cavium Inc. * EZchip Semiconductor * Mellanox Technologies * Nanometrics Inc. * Software (8.2%) Ariba, Inc. * BroadSoft Inc. * SuccessFactors, Inc. * TIBCO Software * Ultimate Software Group * Specialty Retail (8.2%) DSW Inc. Class A Hibbett Sports * Sally Beauty Holdings * Tractor Supply Ulta Salon, Cosmetics & Fragrance * Vitamin Shoppe * Textiles, Apparel & Luxury Goods (1.4%) Deckers Outdoor * Trading Companies & Distributors (1.1%) MSC Industrial Direct Class A Total Common Stocks (Cost $16,702,936) Short-Term Investments (0.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $40,108) Total Investments (99.8%) (Cost $16,743,044) ## Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2011 Schedule of InvestmentsSocially Responsive Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (94.0%) Capital Markets (6.8%) BlackRock, Inc. Charles Schwab Chemicals (3.4%) Ecolab Inc. Commercial Services & Supplies (1.8%) Herman Miller Electronic Equipment, Instruments & Components (4.9%) Anixter International National Instruments Food Products (4.9%) J.M. Smucker McCormick & Company Health Care Equipment & Supplies (6.0%) Becton, Dickinson & Co. Covidien PLC Household Products (4.2%) Procter & Gamble Industrial Conglomerates (7.5%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (4.1%) Progressive Corp. Internet Software & Services (4.1%) Google Inc. Class A * IT Services (2.6%) MasterCard, Inc. Class A Media (5.5%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (2.9%) Target Corp. Oil, Gas & Consumable Fuels (12.8%) BG Group Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (7.6%) Hospira, Inc. * Novo Nordisk A/S ADR Roche Holding Professional Services (1.0%) ICF International * Road & Rail (1.5%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.0%) Altera Corp. Texas Instruments Specialty Chemicals (0.9%) Novozymes A/S Trading Companies & Distributors (2.5%) W.W. Grainger Total Common Stocks (Cost $147,070,207) Short-Term Investments (6.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $10,146,823) Principal Amount Certificates of Deposit (0.1%) Self Help Credit Union, 1.00%, due 10/29/11 (Cost $200,000) # Total Investments (100.5%) (Cost $157,417,030) ## Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments September 30, 2011 (UNAUDITED) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Portfolio (“International”), Neuberger Berman Mid Cap Growth Portfolio (“Mid Cap Growth”), Neuberger Berman Partners Portfolio (“Partners”), Neuberger Berman Regency Portfolio (“Regency”), Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”), Neuberger Berman Small Cap Growth Portfolio (“Small Cap Growth”), and Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”)(each individually a “Fund,” and collectively, the “Funds”)are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at market close. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in State Street Institutional Liquid Reserves Fund Institutional Class and State Street Institutional Treasury Money Market Fund Institutional Class are valued using the respective fund’s daily calculated net asset value per share. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Advisers Management Trust’s Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of September 30, 2011: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Balanced Investments: Common Stocks^ $- $- U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities Adjustable Alt-B Mixed Balance - - Adjustable Jumbo Balance - - Adjustable Mixed Balance - - Commercial Mortgage-Backed - Mortgage-Backed Non-Agency - - Fannie Mae - - Freddie Mac - - Total Mortgage-Backed Securities - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments Growth Investments: Common Stocks^ - - Short-Term Investments - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Total Investments - Guardian Investments: Common Stocks Beverages - - Capital Markets - - Chemicals - - Commercial Services & Supplies - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food Products - - Health Care Equipment & Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Media - - Multiline Retail - - Oil, Gas & Consumable Fuels - Pharmaceuticals - Road & Rail - - Semiconductors & Semiconductor Equipment - - Trading Companies & Distributors - - Total Common Stocks - Short-Term Investments - - Total Investments - International Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - France - - Germany - Ireland - - Japan - - Korea - Netherlands - - Norway - - South Africa - - Sweden - - Switzerland - - Turkey - - United Kingdom - Total Common Stocks - Rights^ - - Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Partners For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Investments: Common Stocks Aerospace & Defense - - Air Freight & Logistics - - Auto Components - - Automobiles - - Beverages - - Biotechnology - - Building Products - - Capital Markets - - Commercial Banks - - Computers & Peripherals - - Construction & Engineering - - Consumer Finance - - Diversified Financial Services - - Diversified Telecommunication Services - - Electric Utilities - - Electrical Equipment - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food & Staples Retailing - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Household Durables - - Household Products - - Insurance - - IT Services - - Machinery - - Media - - Metals & Mining - Multi-Utilities - - Multiline Retail - - Oil, Gas & Consumable Fuels - - Personal Products - - Pharmaceuticals - - Semiconductors & Semiconductor Equipment - - Software - - Specialty Retail - - Total Common Stocks - Short-Term Investments - - Total Investments - Regency Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Short Duration Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - U.S. Government Agency Securities - - Mortgage-Backed Securities Adjustable Alt-B Mixed Balance - - Adjustable Jumbo Balance - - Adjustable Mixed Balance - - Commercial Mortgage-Backed - Mortgage-Backed Non-Agency - - Fannie Mae - - Freddie Mac - - Total Mortgage-Backed Securities - Corporate Debt Securities^ - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Asset-Backed Securities - 0 Short-Term Investments - - Total Investments - Small Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks Capital Markets - - Chemicals - - Commercial Services & Supplies - - Electronic Equipment, Instruments & Components - - Food Products - - Health Care Equipment & Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Media - - Multiline Retail - - Oil, Gas & Consumable Fuels - Pharmaceuticals - Professional Services - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Specialty Chemicals - - Trading Companies & Distributors - - Total Common Stocks - Short-Term Investments - - Certificates of Deposit - - Total Investments - ^ The Schedule of Investments (and Summary Schedule of Investments by Industry for International) provide information on the industry and/or country categorization for the portfolio. § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Investments in Securities: Beginning balance, as of 1/1/11 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 9/30/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 9/30/11 Balanced Mortgage-Backed Securities Commercial Mortgage-Backed $- $- $- $- $- Short Duration Bond Mortgage-Backed For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Securities Commercial Mortgage-Backed - Asset-Backed Securities 0 - 0 0 Total $0 $- $- $- $- As of the period ending September 30, 2011, certain foreign equity securities transferred from Level 1 to Level 2 as a result of the Funds’ valuation policies using Interactive as stated in the description of the valuation methods of foreign equity securities above. The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of September 30, 2011: Level 1 Level 2 Level 3 Total Short Duration Bond Financial Futures Contracts $- $- # At cost, which approximates market value. ## At September 30, 2011, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Balanced Growth Guardian International Mid Cap Growth Partners Regency Short Duration Bond Small Cap Growth Socially Responsive * Security did not produce income during the last twelve months. ñ Restricted security subject to restrictions on resale under federal securities laws.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid.At September 30, 2011, these securities amounted to $417,798 or 2.8% of net assets for Balanced, $53,353 or 0.3% of net assets for International and $20,209,536 or 7.6% of net assets for Short Duration Bond. a Restricted security subject to restrictions on resale under federal securities laws.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be illiquid.At September 30, 2011, these securities amounted to approximately $0 or 0.0% of net assets for Short Duration Bond. Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets as of Acquisition Date Value as of September 30, Fair Value Percentage of Net Assets as of September 30, 2011 Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.67%, due 7/13/46 9/14/2007 0.2% $0 0.0% µ Floating rate securities are securities whose yields vary with a designated market index or market rate.These securities are shown at their current rates as of September 30, 2011 and their final maturity dates. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. ¢¢ At September 30, 2011, open positions in financial futures contracts were as follows: Short Duration Bond: Expiration Open Contracts Position Unrealized Appreciation December 2011 15 U.S. Treasury Notes, 2 Year Short At September 30, 2011, Short Duration Bond had deposited $1,234,963 in U.S. Treasury Bills,0.03% due 12/22/11, to cover margin requirements on open futures contracts. Ø All or a portion of this security was purchased on a when-issued basis.At September 30, 2011, these securities amounted to $111,241and $5,562,040 for Balanced and Short Duration Bond, respectively. ØØ All or a portion of this security is segregated in connection with obligations for financial futures contracts and/or when-issued purchase commitments. @ This debt is guaranteed under the Federal Deposit Insurance Corporation’s (“FDIC”) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. At September 30, 2011, these securities amounted to $11,959,261or 4.5% of net assets for Short Duration Bond. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. REAL ESTATE PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. INTERNATIONAL LARGE CAP PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Advisers Management Trust By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: November 22, 2011 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: November 22, 2011
